DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 05/10/2022.
Claims 11 and 20 have been amended.  Claims 1-10 and 12-19 have been canceled.  Overall, claims 11 and 20 are pending in this application.
	Applicant's cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification have been overcome.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 11 is objected to because of the following informalities:  claim 11, page 6, line 9, “wherein a front end surface” should be changed to -- wherein the front end surface --  to clarify and consistency of the claimed language.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edwards (Patent Number 5,160,252).
	Regarding claim 11, as shown in Figs. 1-13, Edwards discloses a rotary compressor, comprising: a rotational shaft 44; 44RPL-0551 a first bearing 40 and a second bearing 42 that each supports the rotational shaft 44 in a radial direction; a cylinder 10, 401 disposed between the first bearing and the second bearing and forming a compression space; a roller 14 disposed in the compression space and coupled to the rotational shaft to compress a refrigerant in response to rotation of the roller; and at least one vane slidably inserted into the roller 14 and in contact with an inner circumferential surface 12 of the cylinder 10, 401, dividing the compression space into a plurality of compression chambers, wherein each of the at least one vane 20, 22, 24, 26; 402 comprises a pin 30, 32, 34, 36 that extends in an axial direction of the rotational shaft, wherein an inner surface of the first bearing or an inner surface of the second bearing comprises a rail groove 208, 210 into which the pin 30, 32 34, 36 is inserted, and wherein coordinates of a base circle of the rail groove 208, 210 satisfies the following equations: 
	xr2 = x2 + (lv + Δl) cosθc , where xr2 denotes an x-coordinate of the base circle of the rail groove 208, 210, x2denotes an x-coordinate of the inner circumferential surface 12 of the cylinder 10, 401, lv denotes a distance between the inner circumferential surface 12 of the cylinder 10, 401 and the base circle of the rail groove, Δl denotes a distance between the inner circumferential surface of the cylinder and the at least one vane, and θc denotes a rotational angle of the roller; and 
	yr2 = y2 - (lv + Δl) sinθc where yr2 denotes an y-coordinate of the base circle of the rail groove, y2 denotes an y-coordinate of the inner circumferential surface of the cylinder, lv denotes a distance between the inner circumferential surface of the cylinder and the base circle of the rail groove, Δl denotes a distance between the inner circumferential surface of the cylinder and the at least one vane, and θc denotes the rotational angle of the roller; wherein the distance between the inner circumferential surface of the cylinder 10, 401 and the base circle of the rail groove 208, 210 is a distance on a straight line that passes from the inner circumferential surface of the cylinder 10, 401 to a center 16 of an outer circumferential surface of the roller 14;  wherein the distance between the inner circumferential surface 12 of the cylinder 10 and the at least one vane 20, 22, 24, 26; 402  is a distance on a straight line passing from the inner circumferential surface 12 of the cylinder 10 to a center 16 of an outer circumferential surface of the roller 14; wherein a front end surface of the at least one vane 20, 22, 24, 26; 402 facing the inner circumferential surface 12 of the cylinder 10, 401 is formed in a curved shape (see Fig. 1, 5 and 8); wherein the inner circumferential surface 12 of the cylinder 10; 410 is formed in a circular shape (see Figs. 1 and 8), and an outer circumferential surface of the roller 14 is formed in a circular shape (see Fig. 1 and 8); wherein the base circle of the rail groove 208, 210 and the inner circumferential surface 12 of the cylinder 10, 401 are concentric (see col. 13, lines 16-20 and the annotated Figs. 5 and 8 below); wherein a center of the base circle of the rail groove 208, 210 is eccentric with respect to a center 16 of an outer circumferential surface of the roller 14 (see the annotated Figs. 5 and 8 below); wherein a straight line passing through the at least one vane 20, 22, 24, 26; 402 in a direction orthogonal to the axial direction of the rotational shaft 44 passes through a center  of an outer circumferential surface of the roller 14; wherein the front end surface of the at least one vane 20, 22, 24, 26; 402 facing the inner circumferential surface of the cylinder 10, 401 and the inner circumferential surface 12 of the cylinder 10 are not in contact with each other (see the annotated Figs. 5 and 8 below).    

    PNG
    media_image1.png
    552
    822
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    664
    765
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards in view of legal precedent.
	Edwards discloses the invention as recited above; however, Edwards fails to disclose wherein a distance between the front end surface of the at least one vane facing the inner circumferential surface of the cylinder and the inner circumferential surface of the cylinder being 10 µm to 20 µm.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the range of the distance between the front end surface of the at least one vane facing the inner circumferential surface of the cylinder and the inner circumferential surface of the cylinder, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Al1er, 220F.2d 454,456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP §2144.05).   Further, the subject specification fails to provide a specific reason for choosing a range of 10 µm to 20 µm.  
		
Response to Arguments
4.	The amendment filed on 05/10/2022 has overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in the Office action mailed on 02/17/2022.
5.  	The applicants’ arguments filed on 05/10/2022 have been fully considered but they are not persuasive. 
With regard to applicants’ argument that Edwards’ 252 does not disclose the error that occurs when a center of a cylinder and a center of a rotor are eccentric and a front end surface of vanes are curved (see Remarks section, pages 10-11).  The Examiner disagrees because of as stated in the above rejection with the annotated Figs. 5 and 8, Edwards ‘252 discloses the error that occurs when a center of a cylinder and a center of a rotor are eccentric and a front end surface of vanes are curved. In other words, Edwards ‘252 clearly discloses a front end surface of each of the vanes 20, 22, 24, 26; 402 adjacent to the inner circumferential surface  of the cylinder 10, 401 has a curved shape and the front end surface of the at least one vane 20, 22, 24, 26; 402 facing the inner circumferential surface 12 of the cylinder 10, 401 and the inner circumferential surface of the cylinder 12 are not in contact with each other.

	
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746